UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1851


In re:   STEVEN DIXON PRENTICE,

                Petitioner.



   On Petition for Writ of Mandamus.        (1:16-cv-00179-CCE-JEP)


Submitted:   January 31, 2017               Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam.


Steven Dixon Prentice, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Steven Dixon Prentice petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his “Demand for Release” in connection with his 28 U.S.C. § 2241

(2012) petition.          The district court’s docket sheet reveals that

the court dismissed without prejudice Prentice’s § 2241 petition

on   May    27,   2016.      Accordingly,     we    deny   Prentice’s     mandamus

petition.      We dispense with oral argument because the facts and

legal      contentions     are   adequately   presented      in    the   materials

before     this   court    and   argument   would    not   aid    the    decisional

process.

                                                                  PETITION DENIED




                                        2